Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8, 11, 13-16, 18, 20, and 22-28 are pending.
Claims 2, 6, 7, 9, 10, 12, 17, 19, and 21were previously cancelled. 
Claims 1, 8, and 14 are amended.

Response to Arguments
Applicant’s amendments and arguments, see response filed June 28, 2022, Applicant's arguments Section 101 rejection have been fully considered and are persuasive. That is, the claims integrate a practical application for at least the reasons set forth on page 11 of the response. As such, the Section 101 rejection has been withdrawn.
Applicant’s arguments with respect to the Section 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 11, 13, 14, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. 
With regards to claims 1 and 14, Katzin et al. teaches causing the computing system to: 
identify a product by a unique identifier that identifies a product item at a first time by the computing system operated by the customer associated with a user account (paragraph [0074], “FIGS. 2A-2D illustrate capturing a product identifier and purchasing. In some implementations, a server may transform product identification information about a product via various components into consumer-friendly product offer information and enable one-tap product purchases. For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”; paragraph [0109], “In some implementations, the system may capture a product identifier, e.g., 401. The system may obtain product information about the product, and display the product information for the user.”); 
request an experience for the product having the unique identifier from a product experience service located at a server, the product experience service being in communication with the product database for tracking a purchase status of the product (paragraph [0066], “In some implementations, the server may utilize the capture information about the product identification associated with the product to identify the product that the user desires to learn about.”; paragraph [0074], “For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”); 
receive a pre-purchase product experience from the product experience service located at the server when there is no record of a previous purchase of the product item that is identified by the unique identifier at a-the product database (paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”; paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”; paragraph [0110], “The system may query a product records database for product information based on the product identifier and/or the client identifier and/or the user identifier, e.g., 505. If the system does not find a match for the product in the database, e.g., 510, option “No,” the system may generate and return an error message and initiate error handling procedures, e.g., 515. If the system finds a match, e.g., 510, option “Yes,” for the product in the product records database, the system may obtain product information corresponding to the product from the database, e.g., 520. The system may determine, based on the information obtained from the database, whether any special promotions are available for the product, e.g., 525. If there are no special promotions available, e.g., 525, option “No,” the system may provide the bare product information for the user, e.g., 530. If there are special promotions available, e.g., 525, option “Yes,” the system may provide the product information as well as the promotional information for the user, e.g., 535. In some implementations, the system may obtain a purchase request from the user.”), the product database does not include information regarding the user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”), …;
display the pre-purchase product experience (paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”), …; 
identify the product by the unique identifier at a second time (paragraph [0074], “FIGS. 2A-2D illustrate capturing a product identifier and purchasing. In some implementations, a server may transform product identification information about a product via various components into consumer-friendly product offer information and enable one-tap product purchases. … In some implementations, the system may provide a proof of purchase for the user, such as through button 235 to view such information, so that the user can provide a proof of purchase to a store employee or scanner should it become necessary.”; paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”); 
request an experience from the product experience service located at the server for the unique identifier for the product after being identified at the second time (paragraph [0074], “In some implementations, the system may provide a proof of purchase for the user, such as through button 235 to view such information, so that the user can provide a proof of purchase to a store employee or scanner should it become necessary.”; paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”), wherein the product experience service does not include information regarding the user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”); 
receive a post-purchase product experience when there is a record of the previous purchase of the product item at the product database (paragraph [0076], “FIG. 2E illustrates the an electronic receipt to automatically disarm a store anti-theft system. Mobile device 201, with rear-facing camera 253 and network interface 254, has display 255. The display shows electronic receipt 252 with confirmation barcode 251. Confirmation barcode 251 holds a code that corresponds to the receipt. Additionally, digital certificate 256 corresponds to the receipt. The electronic receipt associates the product identifier, the store, and the purchase transaction.”), wherein the post-purchase product experience is different than the pre-purchase product experience (paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”); and 
display the post-purchase product experience (paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”), but fails to explicitly teach that the pre-purchase product experience includes compatible product identifiers.  However, Argue et al. teaches:
the pre-purchase product experience includes compatible product identifiers (paragraph [0025], “The purchase history module can return an indication of any compatible (or matching) products back to the mobile device.”); 
look up the compatible product identifiers in a database associated with a user account to determine if the user has previously purchased a product having one of the compatible product identifiers (paragraph [0025], “The purchase history module can maintain a purchase history (e.g., a collection of digital receipts) for each of the merchant's customers in a purchase history database. As customers make new purchases, purchase data can be indicated to the purchase history module.”), wherein the database associated with a user account is different than the product experience service and is only accessible to the user account (paragraph [0025], “The purchase history module can search the purchase history database for other products compatible with (or matching) the scanned product. The purchase history module can identify one or more compatible (or matching) products at least in part by applying product matching rules to the compatible product search.”; paragraph [0039], “Item data for an item (e.g. item description, item cost, department, etc.) can be retrieved from an item database in response to scanning a barcode on (or otherwise identifying) the item.”); and 
…, with a previously purchased product identified from a lookup of the compatible product identifiers, wherein the previously purchased product is compatible with the product having the unique identifier (paragraph [0023], “The purchase history module can maintain a purchase history (e.g., a collection of digital receipts) for each of the merchant's customers in a purchase history database. As customers make new purchases, purchase data can be indicated to the purchase history module.”; paragraph [0024], “A customer module at the mobile device (e.g., a client portion of a merchant application) can formulate search criteria along with barcode data into a compatible product search. The compatible product search can be associated with an application identifier for the customer module. The application identifier is used to distinguish the customer from other customers. The mobile device can submit the compatible product search to the purchase history module.”).  
This part of Argue et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by Katzin et al. to include the compatible product information as taught by Argue et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide all of the desired information a consumer requires to based on customer specific history (see paragraphs [0023]-[0025] of Argue et al.).

With regards to claim 8, Katzin et al. teaches:
receiving, from a client device, by a product experience service located at a server, a first request for a product experience for a product identified in the first request, wherein the first request does not identify a user account (paragraph [0074], “FIGS. 2A-2D illustrate capturing a product identifier and purchasing. In some implementations, a server may transform product identification information about a product via various components into consumer-friendly product offer information and enable one-tap product purchases. For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”; paragraph [0109], “In some implementations, the system may capture a product identifier, e.g., 401. The system may obtain product information about the product, and display the product information for the user.”);
determining that the product has not been previously purchased when there is no record of a previous purchase of the product at a product database that is in communication with the product experience service, wherein the product database does not identify the user account, the product database for tracking a purchase status of the product (paragraph [0066], “In some implementations, the server may utilize the capture information about the product identification associated with the product to identify the product that the user desires to learn about.”; paragraph [0074], “For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”);
based on the determination that the product has not been previously purchased, retrieving a pre-purchase product experience stored in the product database paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”; paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”; paragraph [0110], “The system may query a product records database for product information based on the product identifier and/or the client identifier and/or the user identifier, e.g., 505. If the system does not find a match for the product in the database, e.g., 510, option “No,” the system may generate and return an error message and initiate error handling procedures, e.g., 515. If the system finds a match, e.g., 510, option “Yes,” for the product in the product records database, the system may obtain product information corresponding to the product from the database, e.g., 520. The system may determine, based on the information obtained from the database, whether any special promotions are available for the product, e.g., 525. If there are no special promotions available, e.g., 525, option “No,” the system may provide the bare product information for the user, e.g., 530. If there are special promotions available, e.g., 525, option “Yes,” the system may provide the product information as well as the promotional information for the user, e.g., 535. In some implementations, the system may obtain a purchase request from the user.”), the product database does not include information regarding the user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”), …;
… ; 
sending the pre-purchase product experience in response to the first request to the client device (paragraph [0074], “The server may provide pricing information 230 on the product and/or related and/or similar products and may provide the user an option to purchase the product on the spot and/or at competing merchants.”), ….; 
receiving a second request for a product experience for the product identified in the second request, wherein the second request does not identify a user account (paragraph [0066], “In some implementations, the server may utilize the capture information about the product identification associated with the product to identify the product that the user desires to learn about.”; paragraph [0074], “For example, the server obtains information 215, about product 210 via product identifier 205 that was scanned by mobile device 201. The server may transform this product identifier information into detailed product information 220, such as price and product description, as well as coupons and promotions 225, advertisements, etc.”; paragraph [0084], “A technical advantage of the distinction between the “sold but still in store” and “sold and delivered” is that an item can be tracked with greater precision. If an item is missing, the store can better reconcile whether an item was purchased and simply left behind in the store.”); 
determining that the product has been previously purchased when there is a record of a previous purchase of the product at the product database (paragraph [0074], “In some implementations, the system may provide a proof of purchase for the user, such as through button 235 to view such information, so that the user can provide a proof of purchase to a store employee or scanner should it become necessary.”; paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”), wherein the product experience service does not include information regarding the user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”); 
based on the determination that that product has been previously purchased, retrieving a post-purchase product experience stored in the product database (paragraph [0076], “FIG. 2E illustrates the an electronic receipt to automatically disarm a store anti-theft system. Mobile device 201, with rear-facing camera 253 and network interface 254, has display 255. The display shows electronic receipt 252 with confirmation barcode 251. Confirmation barcode 251 holds a code that corresponds to the receipt. Additionally, digital certificate 256 corresponds to the receipt. The electronic receipt associates the product identifier, the store, and the purchase transaction.”; paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”); and 
sending the post-purchase product experience that is different than the pre-purchase product experience in response to the second request to the client device (paragraph [0109], “In some implementations, the system may obtain (an updated, e.g., if the user is modifying a prior purchase) purchase confirmation receipt, e.g., 425, and may display the obtained purchase confirmation receipt for the user.”) , but fails to explicitly teach that the pre-purchase product experience includes compatible product identifiers.  However, Argue et al. teaches:
the pre-purchase product experience includes compatible product identifiers (paragraph [0025], “The purchase history module can return an indication of any compatible (or matching) products back to the mobile device.”); 
look up the compatible product identifiers in a database associated with a user account to determine if the user has previously purchased a product having one of the compatible product identifiers (paragraph [0025], “The purchase history module can maintain a purchase history (e.g., a collection of digital receipts) for each of the merchant's customers in a purchase history database. As customers make new purchases, purchase data can be indicated to the purchase history module.”), wherein the database associated with a user account is different than the product experience service and is only accessible to the user account (paragraph [0025], “The purchase history module can search the purchase history database for other products compatible with (or matching) the scanned product. The purchase history module can identify one or more compatible (or matching) products at least in part by applying product matching rules to the compatible product search.”; paragraph [0039], “Item data for an item (e.g. item description, item cost, department, etc.) can be retrieved from an item database in response to scanning a barcode on (or otherwise identifying) the item.”); and 
…, with a previously purchased product identified from a lookup of the compatible product identifiers, wherein the previously purchased product is compatible with the product having the unique identifier (paragraph [0023], “The purchase history module can maintain a purchase history (e.g., a collection of digital receipts) for each of the merchant's customers in a purchase history database. As customers make new purchases, purchase data can be indicated to the purchase history module.”; paragraph [0024], “A customer module at the mobile device (e.g., a client portion of a merchant application) can formulate search criteria along with barcode data into a compatible product search. The compatible product search can be associated with an application identifier for the customer module. The application identifier is used to distinguish the customer from other customers. The mobile device can submit the compatible product search to the purchase history module.”).  
This part of Argue et al. is applicable to the system of Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by Katzin et al. to include the compatible product information as taught by Argue et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Katzin et al. in order to provide all of the desired information a consumer requires to based on customer specific history (see paragraphs [0023]-[0025] of Argue et al.).

With regards to claim 11, Katzin et al. teaches the determining that the product has not been previously purchased includes determining that the product identified in the first request has a status of unpurchased (Fig. 1, paragraph [0064], “FIG. 1 is a block diagram illustrating example aspects of in-person one-tap purchasing. In some implementations, a user, e.g., 101, may desire to purchase products, services and/or other offerings (“products”) in-person. The user may enter entrance 102, into a building storefront, warehouse, show venue, outdoor market, lumberyard, or other retail store to purchase a product. The user inspects products available at the store in aisle 103 in person and may desire to learn more about a product. The user scans product 105 using client device 104 a.”; paragraph [0065], “For example, the user may capture information about a product identification (e.g., barcode, RFID, QR code) associated with the product. The user may obtain an image, a video, a live stream, etc. of the product identification associated with the product. Client device 104 a provides the obtained information to a server. The client device may send a server a (Secure) HyperText Transfer Protocol (HTTP(S)) POST/GET message, electronic mail message, Short Messaging Service (SMS) message, HTTP/Real Time Streaming Protocol (RTSP) video stream, etc., including the captured information about the product identification associated with the product.”), wherein the product experience service determines that the pre-purchase product experience should be sent to the client device (paragraph [0066], “The server may access a database and search for product offers to provide to the user based on the product identification information extracted from the message from the client device. For example, the server may utilize a Hypertext Preprocessor (PHP) script to issue Structured Query Language (SQL) commands to query a relational database for product offers to provide the user. The database may have stored information on various merchants, merchant locations, offers, discounts, coupons, advertisements, and/or the like, which may be provided to the user.”).

With regards to claim 13, Katzin et al. teaches after sending the pre-purchase product experience to the client device, receiving a purchase status update indicating that the product was purchased (paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”), wherein the purchase status update does not identify a user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”); and 
identifying the product as purchased in the product database (paragraph [0083], “After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item. After the consumer exits through the anti-theft pillars and the item's anti-theft tag is detected, the database may place a “sold and exited” marker in the database entry. In alternate embodiments in which items are fungible with each other and not individually tracked (e.g., by serial number), a quantity in a database can be updated to reflect the number of items that are “sold but still in store” and “sold and exited.”).

With regards to claim 20, Katzin et al. teaches in association with the receipt of the post-purchase product experience, download a receipt for the purchase of the product (paragraph [0072], “The server provides the purchase confirmation receipt to client device 108 b. In some implementations, the user may desire to immediately exit the store after purchasing a product via the app.”); and 
store the receipt by the client device (paragraph [0073], “Purchase identifier 108 c includes a barcode, but other purchase identifiers can include a QR code, an image of a receipt, a video of a purchase action, etc. The user may utilize such confirmations of the purchase as proof at the exit of the store. Accordingly, in some implementations, the user may skip a checkout line at the store altogether and gain efficiency in the shopping experience.”).

With regards to claim 27, Katzin et al. teaches the product experience service does not associate the product serial number or record of purchase with user account information (paragraph [0083], “Database 266, which may be part of an inventory system, can be updated based on the detection by the anti-theft device of the anti-theft tag. After a consumer scans an item and purchases it on his or her own mobile device in the store, the database may place a “sold but still in store” marker in a database entry corresponding to the item.”), wherein the purchase status update does not identify a user account (paragraph [0169], “In one embodiment, the database component 819 includes several tables 819 a-j. A User table 819 a may include fields such as, but not limited to: user_id, applicant_id, firstname, lastname, address_line1, address_line2, dob, ssn, credit_check_flag, zipcode, city, state, account_params_list, account_mode, account_type, account_expiry, preferred_bank_name, preferred_branch_name, credit_report, and/or the like.”; paragraph [0171], “In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables).”).

Claims 3, 15, 18, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. as applied to claims 1, 8, 11, 13, 14, 20 and 27 above, and further in view of U.S. Patent Application Publication No. 2013/0059534 to Sobalvarro et al.
With regards to claims 3 and 15, Katzin et al. teaches a source is only accessible to the user account (paragraph [0104], “Based on the GPS location of the user, the IPOT may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission”; paragraph [0105], “In some implementations, the records may be sent in a Health Insurance Portability and Accountability Act (HIPAA)-compliant data format and encrypted, and only the recipients who are authorized to view such records may have appropriate decryption keys to decrypt and view the private user information.”) and fails to explicitly teach product compatibility, however Sobalvarro et al. teaches:
receive compatible product identifiers with the pre-purchase product experience (paragraph [0005], “Further, any number of NFC RFID tags may be associated with any desired products, allowing NFC-enabled devices to read or scan the NFC RFID tags and access data or information provided by the NFC RFID tags, which may be associated with products optionally coupled to the NFC RFID tags.”; paragraph [0006], “The invention relates to a system and method for simplifying the installation of a mobile application using a tag/code—such as a NFC tag or QR code—and reusing the tag/code to retrieve additional information.”); 
look up the compatible product identifiers in association with a user account (paragraph [0030], “Brands can utilize a MTS system to provide customized content to be accessed by consumers who use a MTS software application. Brands can further have access to data and analytics on consumer use of a MTS system related to the brands' products. For example, brand content 208 can be provided by a brand and any data associated with NFC RFID tag 204, such as scan times, location, consumer information, product information and the like, and can be housed on database 210.”); and
identify compatible products in the pre-purchase product experience when any of the compatible product identifiers are identified in association with the user account (paragraph [0030], “Further, as shown in exemplary FIG. 2, user information may be transmitted via MTS software application 206 to database 210 and database 210 may provide desired content to a user through software application 206. Such data transfer may take place over any available or desired network. Additionally, in some exemplary embodiments, barcodes can be utilized in place of or in concert with NFC tags on products or related to services.”).
This part of Sobalvarro et al. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by modified Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).

With regards to claim 18, Katzin et al. teaches fails to explicitly teach, but Sobalvarro et al. teaches: after presenting the pre-purchase product experience, send the pre-purchase product experience to a second user account (paragraph [0027], “Also, users of a MTS system could share any desired product information directly with other parties or select groups, purchase a product online, share product information on a social network and otherwise receive, transmit or communicate data related to a product or service, for example through use of MTS software application 110 and any desired network, for example the Internet.”).
This part of Sobalvarro et al. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by modified Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).

With regards to claim 24, Katzin et al. teaches fails to explicitly teach, but Sobalvarro et al. teaches the source other than the product experience service is a local storage on the computing system. (paragraph [0032], “Additionally, a database may house data and information related to a brand/administration system 210 that may be utilized. Select data can also be stored locally on the mobile or other device.”).
This part of Sobalvarro et al. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by modified Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).

With regards to claim 26, Katzin et al. teaches fails to explicitly teach, but Sobalvarro et al. teaches the source other than the product experience service is a server accessible by the computing system that stores user account information (paragraph [0032], “The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application.”; paragraph [0036], “Further, the MTS content system 208 can have a brand server that can have a tag read analytics engine, tag lookup ability, content management, account maintenance and billing and payment capabilities.”).
This part of Sobalvarro et al. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting related product information as disclosed by modified Katzin et al. to include the compatible product information as taught by Sobalvarro et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to provide all of the desired information a consumer requires to target a specific type of consumer or reflect a change in the product (see paragraph [0004] of Sobalvarro et al.).
 
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. as applied to claims 1, 8, 11, 13, 14, 20 and 27 above, and further in view of U.S. Patent No. 6,412,012 to Bieganski et al.
With regards to claims 4 and 16, Katzin et al. teaches presenting a user with a plurality of types of product, but fails to explicitly teach product compatibility information. However, Bieganski et al. teaches 
prior to displaying the pre-purchase product experience, determine if the product identified at the first time is compatible with any products previously purchased by the user account (col. 7, lines 25-32, “There are many different ways to determine recommendation sets 201, shopping sets 202, history sets 203, and item compatibility rules 204. Each of the sets and rules is based on a universal Set of items that defines the products, services, or other goods that customers may buy or own. The universal set of items is extremely flexible, and is generally customized for each application.”); and
when it is determined that the product identified at the first time is compatible with a previously purchased product, identify the previously purchased product in the pre-purchase product experience (col. 1, lines 47-58, “In another embodiment, the invention is directed to a method of producing a compatibility filtered and weighted recommendation to a user, the method using a computer having a processing system having one or more sets of processors, and an input/output interface. The method includes receiving applicable data, using the processing system, including i) user preference data, and ii) item compatibility rules, and producing, using the processing system, a compatibility-aware recommendation output set using the user preference data and the item compatibility rules.”).
This part of Bieganski et al. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by modified Katzin et al. to include the compatible product information as taught by Bieganski et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to anticipate real customer interests (see col. 6, lines 23-34 of Bieganski et al.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. as applied to claims 1, 8, 11, 13, 14, 20 and 27 above, and further in view of U.S. Patent Application Publication No. 2014/0006128 to Grigg et al.
With regards to claims 5, Katzin et al teaches presenting a user with a plurality of types of product information, but fails to explicitly teach information regarding allergy risks or sizing information for the user account and the product. However, Grigg et al. teaches the retrieving pre-purchase product experience is presented with information regarding allergy risks or sizing information for the user account with respect to the product (paragraph [0080], “In yet another embodiment, the system is configured to present to the user the specifications of a product or ingredients of a product after the system receives the product identifier. For example, if the user scans a quick response (QR) code associated with a TV, the system is configured to present the specifications for the TV which may include the size of the TV screen, the type of display, the functionalities, and various features of the television.”).
This information of Grigg et al. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by modified Katzin et al to include the sizing information as taught by Grigg et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of modified Katzin et al. in order to provide a user a visual of product specifications so that a user may compare products and offers (see paragraphs [0078]-[0080] of Grigg et al.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. as applied to claims 1, 8, 11, 13, 14, 20 and 27 above, and further in view of U.S. Patent Application Publication No. 2017/0132841 to Morrison.
With regards to claim 22, Katzin et al. teach providing a variety of different types of post-purchase product experiences, but fail to explicitly teach a virtual reality experience involving the product.  However, Morrison teaches the post-purchase experience provides a user with a virtual reality experience involving the product (paragraph [0119], “At 620, the content management system 216 may command shaders on the rendering devices 206 to modify the way in which they present the image data based on environmental input. In various embodiments, the shaders may augment the image data with occlusions, reflections, refractions, and/or other visual effects. Such modification may enable the rendering device 206 to present the 3D product representation in an enhanced virtual reality or an augmented reality.”). 
This part of Morrison is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by modified Katzin et al. to include the product shopping status as taught by Morrison. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to allow user to provide a complete set of relevant user content (see paragraph [0063] of Morrison).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. as applied to claims 1, 8, 11, 13, 14, 20 and 27 above, and further in view of U.S. Patent Application Publication No. 2015/0112826 to Crutchfield Jr.
With regards to claim 23, Katzin et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product status is determined.  However, Crutchfield Jr teaches:
the identification of the product at the second time includes reading an NFC tag affixed to the product to learn the product identification and that the product has been purchased (paragraph [0242], “For Post-Sale Support (4), all relevant or helpful product literature, such as manuals, guides, or other documentation, may be automatically collected into the shopper's Passport account, and all post-sale interactions with the retailer's store, website, or support staff may be recorded in connection with the Passport account. Product recall, software update, routine maintenance notifications may be automatically directed to the shopper based on product purchases recorded in the Passport account.”); and 
wherein the request for the experience from the product experience service for the product after being identified at the second time includes a request for the post-purchase experience (paragraph [0242], “For Post-Sale Support (4), all relevant or helpful product literature, such as manuals, guides, or other documentation, may be automatically collected into the shopper's Passport account, and all post-sale interactions with the retailer's store, website, or support staff may be recorded in connection with the Passport account. Product recall, software update, routine maintenance notifications may be automatically directed to the shopper based on product purchases recorded in the Passport account.”). 
This part of Crutchfield Jr. is applicable to the system of modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by modified Katzin et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).

With regards to claim 25, Katzin et al. fails to explicitly teach different media, but Crutchfield Jr. teaches the pre-purchase product experience and the post-purchase product experience include different media that is stored at the product database (paragraph [0242], “For Post-Sale Support (4), all relevant or helpful product literature, such as manuals, guides, or other documentation, may be automatically collected into the shopper's Passport account, and all post-sale interactions with the retailer's store, website, or support staff may be recorded in connection with the Passport account. Product recall, software update, routine maintenance notifications may be automatically directed to the shopper based on product purchases recorded in the Passport account.”).
This part of Crutchfield Jr. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. in view of U.S. Patent Application Publication No. 2016/0063599 to Argue et al. as applied to claims 1, 8, 11, 13, 14, 20 and 27 above, and further in view of in view of U.S. Patent Application Publication No. 2017/0039613 to Kaehler et al. 
With regards to claim 28, Katzin et al. fails to teach, but Kaehler et al. teaches sending a list of identifiers for products compatible with the product identified in the first request (paragraph [0072], “The ONS transmits a data to the ARD regarding an offer for the same vacuum at a lower price, to be shipped at a later date. The user rejects this offer and the ARD send this rejection notice to the ONS. The ONS then provides an offer to the user to purchase vacuum bags compatible for this vacuum, to be shipped at a later date. The user tentatively accepts this offer and the ARD stores data relating to this offer in its local database.”).
This part of Kaehler et al. is applicable to the system modified Katzin et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by modified Katzin et al. to include the pre and post purchase product status database for determining product sales status as taught by Kaehler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Katzin et al. in order to provide customers stage relevant information (see paragraph [0005]-[0011] of Kaehler et al.).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2015/0379613 to Hu et al. discusses a system for retrieving a product information in response to receiving a product identifier from a user, the product identifier corresponding to a product chosen by the user, comparing the product information with a plurality of sources, and providing a recommendation to the user based on a result of the comparison. Logic factors may include the compatibility of the product chosen by the user with other products owned by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        


/SANGEETA BAHL/Primary Examiner, Art Unit 3629